     Case 1:20-cv-00480-DAD-SKO Document 22 Filed 02/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ROGELIO MAY RUIZ,                               Case No. 1:20-cv-00480-NONE-SKO (PC)

12                        Plaintiff,
                                                      ORDER DENYING PLAINTIFF’S
13             v.                                     MOTION FOR APPOINTMENT OF
                                                      COUNSEL AS MOOT
14    VILLA,
                                                      (Doc. 21)
15                        Defendant.
16

17            On December 14, 2020, the Court dismissed this action for Plaintiff’s failure to pay the

18   filing fee. (Doc. 17.) On February 9, 2021, the Court denied Plaintiff’s motion for reconsideration

19   of the order of dismissal. (Doc. 20.)

20            On February 25, 2021, Plaintiff filed a motion for the appointment of counsel. (Doc. 21.)

21   Because this case is closed, the Court DENIES Plaintiff’s motion as moot. The Court will not

22   consider further filings in this closed case.

23
     IT IS SO ORDERED.
24

25   Dated:     February 26, 2021                                 /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
26

27

28
